Citation Nr: 0104516	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





REMAND

The veteran had active duty from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.

In the January 1999 RO rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
left knee disorder and for a right knee disorder, on the 
grounds that the claims were not well grounded.  See Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board is of the opinion that a remand also is required 
because further evidentiary development also is needed.  The 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for his 
bilateral knee disorders.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).   See also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A). 

A review of the service medical records shows that the 
veteran was treated in March 1967 for an injury sustained to 
his right knee in February 1967 while playing basketball.  
The record of the March 1967 treatment indicated that the 
veteran's knee injury also had been treated by a civilian 
physician while the knee was swollen.  The claims file does 
not contain any record of relevant private treatment.  The 
Board believes that any other pertinent private medical 
records of knee treatment during service as indicated but not 
of record, would be beneficial.

The veteran has indicated that he has received treatment for 
his bilateral knee disorders through VA hospitals.  However, 
a review of the record shows only a single VA treatment 
record, in September 1995, referable to such treatment.  The 
Board believes that any other pertinent VA as well as private 
medical records of knee treatment since service and not of 
record, also would be beneficial.  

On remand, the RO should instruct the appellant to submit 
medical evidence to support his assertions that his current 
bilateral knee diagnoses are related to service; and the RO 
should seek to obtain any private or VA medical records 
indicated. 

The VA's duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
bilateral knee disorders includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disabilities will be a fully 
informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant),

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

After service, there are private medical records showing 
treatment for knee complaints.  The veteran had treatment in 
October 1968 for a fracture of the right knee patella, 
haemarthrose, due to a work accident; with subsequent 
treatment from then through June 1969.  In August 1969, he 
was treated after a basketball accident, for recidivation of 
a patella fracture at the site of the earlier fracture and 
pseudoarthrosis.  A March 1998 private statement noted that 
the veteran had been treated for chronic bilateral knee pain, 
which after examination and X-ray examination, was found to 
be degenerative arthritis involving both knees, right 
slightly worse than left.  A January 2000 private statement 
noted that the veteran had severe bilateral knee degenerative 
arthritis, and that the veteran related a history of injury 
during service involving a fairly significant fall on both 
knees, with chronic pain thereafter.  That statement contains 
an opinion that the initial fall in service may have been 
some of the propagating problems that went on to help develop 
the osteoarthritis; and certainly should be considered at 
least a contributing cause, although the physician stated 
that he could not prove that it was the primary cause.

Taking into consideration all of the information of record, 
including medical evidence and lay statements of the veteran, 
the Board finds that there is competent evidence of current 
bilateral knee disabilities, and indications that the 
veteran's knee disabilities may be associated with his active 
service.  However, given the absence of any definite opinion 
and paucity of other medical evidence to relate the current 
bilateral knee disorders to service, the Board believes that 
it does not contain sufficient medical evidence to make a 
decision on the claim.  In this regard, the Board notes that 
in the January 2000 statement, there is a medical opinion 
that the initial fall in service may have been some of the 
propagating problems that went on to help develop the 
osteoarthritis; and certainly should be considered at least a 
contributing cause.  However, this statement is insufficient 
to establish service connection.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

Thus on the basis of the foregoing, the Board believes that 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A), a remand is 
necessary to obtain an examination and medical opinion 
regarding whether there is a nexus between any current 
bilateral knee disorders and service.
 
Thus, the Board finds that a VA examination, which is 
subsequent to obtaining any further medical records, and 
which takes into account the records of prior medical 
treatment is warranted in order to fulfill the statutory duty 
to assist.  To that end, any additional treatment records not 
already of record should be obtained, and an appropriate VA 
examination should be scheduled to determine the nature and 
etiology of any claimed bilateral knee disorders.

Accordingly, in order to ensure fulfillment of due process 
requirements and to fully and fairly adjudicate the veteran's 
claim, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
bilateral knee disabilities, both during 
and after service.  The RO should 
instruct the veteran that he should 
submit medical evidence which tends to 
support his assertion that he currently 
suffers from bilateral knee disabilities 
due to disease or injury which was 
incurred in or aggravated by service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

In particular, the RO should specifically 
seek pertinent private treatment records 
as indicated by the veteran, of private 
treatment during service related to his 
February 1967 knee injury, and 
thereafter; and any VA treatment records 
since service not of record.  After 
securing the necessary release, the RO 
should obtain and associate these records 
with the claims file.  

2.  Then the veteran should be afforded 
appropriate VA examinations to examine 
his claimed bilateral knee disorders.  
The RO should arrange for the veteran to 
undergo a VA examination by board 
certified specialist in orthopedics, if 
available, for the purpose of determining 
the nature and extent of any bilateral 
knee disorders found to be present.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is  to 
review the entire claims file in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be performed.  The examiner should 
provide an opinion as to the etiology of 
any bilateral knee disorders found; to 
include whether it is at least as likely 
as not that any such disorder found is 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim of entitlement to service 
connection for a left knee disorder and 
for a right knee disorder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





